
      
        FEDERAL COMMUNICATIONS COMMISSION 
        47 CFR Part 73 
        [MB Docket No. 13-156; DA 13-1377] 
        Radio Broadcasting Services; Port Lions, AK, De Beque, CO, Benjamin, Cisco, Rule, and Shamrock, TX 
        
          AGENCY: 
          Federal Communications Commission.
        
        
          ACTION: 
          Proposed rule.
        
        
          SUMMARY: 
          The Audio Division, on its own motion, proposes the deletion of six vacant allotments in various communities in Alaska, Colorado, and Texas. We tentatively conclude that it is in the public interest to delete six FCC-held permits that have been offered in two FM auctions. No bids were entered for these allotments in the recently completed FM Auction 94 and these allotments are now considered unsold permits. Deletion of these allotments may create other opportunities in nearby communities for new FM allotments or upgrades of existing stations. Therefore, we believe that the proposed deletion of these vacant allotments may promote a more effective and efficient use of the FM broadcast spectrum. Interested parties must file comments expressing an interest in the vacant allotments to prevent their removal. Moreover, interested parties must provide an explanation as to why they did not participate in prior auction events for any permit in which an interest is expressed.
        
        
          DATES:
           Comments must be filed on or before August 5, 2013, and reply comments on or before August 20, 2013. 
        
        
          ADDRESSES: 
          Secretary, Federal Communications Commission, 445 Twelfth Street SW., Washington, DC 20554. 
        
        
          FOR FURTHER INFORMATION CONTACT: 
          Rolanda F. Smith, Media Bureau, (202) 418-2700. 
        
      
      
        SUPPLEMENTARY INFORMATION: 

        This is a synopsis of the Commission's Notice of Proposed Rule Making, MB Docket No. 13-156, adopted June 13, 2013, and released June 14, 2013. The full text of this Commission decision is available for inspection and copying during normal business hours in the FCC's Reference Information Center at Portals II, CY-A257, 445 Twelfth Street SW., Washington, DC 20554. This document may also be purchased from the Commission's duplicating contractors, Best Copy and Printing, Inc., 445 12th Street SW., Room CY-B402, Washington, DC 20554, telephone 1-800-378-3160 or via email www.BCPIWEB.com. This document does not contain proposed information collection requirements subject to the Paperwork Reduction Act of 1995, Public Law 104-13. In addition, therefore, it does not contain any proposed information collection burden “for small business concerns with fewer than 25 employees,” pursuant to the Small Business Paperwork Relief Act of 2002, Public Law 107-198, see 44 U.S.C. 3506(c)(4). 
        Provisions of the Regulatory Flexibility Act of l980 do not apply to this proceeding. 

        Members of the public should note that from the time a Notice of Proposed Rule Making is issued until the matter is no longer subject to Commission consideration or court review, all ex parte contacts are prohibited in Commission proceedings, such as this one, which involve channel allotments. See 47 CFR 1.1204(b) for rules governing permissible ex parte contacts. 
        For information regarding proper filing procedures for comments, see 47 CFR 1.415 and 1.420. 
        
          List of Subjects in 47 CFR Part 73 
          Radio, Radio broadcasting.
        
        
          Federal Communications Commission. 
          Nazifa Sawez, 
          Assistant Chief, Audio Division, Media Bureau.
        
        
        For the reasons discussed in the preamble, the Federal Communications Commission proposes to amend 47 CFR Part 73 as follows: 
        
          PART 73—RADIO BROADCAST SERVICES 
        
        1. The authority citation for part 73 continues to read as follows: 
        
          Authority: 
          47 U.S.C. 154, 303, 334, 336, and 339. 
        
        
          § 73.202
          [Amended] 
        
        2. Amend § 73.202(b) Table of FM Allotments as follows: 
        a. Remove Port Lions, under Alaska, Channel 221C0 
        b. Remove De Beque, under Colorado, Channel 247C3. 
        c. Remove Benjamin, under Texas, Channel 237C3; Cisco, Channel 261C3; Rule, Channel 288C2; and Shamrock, Channel 225C2. 
        
      
      [FR Doc. 2013-16888 Filed 7-12-13; 8:45 am] 
      BILLING CODE 6712-01-P
    
  